Citation Nr: 0514686	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim of entitlement 
to service connection for headaches.  


FINDINGS OF FACT

Headaches were first clinically diagnosed many years after 
service, and are not of service origin or related to any 
events therein.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a November 2003 statement 
of the case, and a VCAA letter dated November 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a November 2002 VA examination 
during the course of this appeal.  The Board notes that the 
VA examiner scheduled additional testing, including blood as 
well as a heavy metal level.  The test findings, if in fact 
completed, are not of record.  However, the examiner 
indicated that the tests were scheduled because of the 
veteran's post service employment as a bookbinder.  As such, 
these test results are not relevant to the current claim.  

The veteran was not specifically informed to furnish copies 
of all pertinent evidence in his possession not previously 
furnished as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The veteran contends that service connection is warranted for 
headaches.  Specifically, the veteran contends that lava dust 
and toxic chemicals he was exposed to in service caused him 
to incur chronic headaches.  

The veteran's service medical records, including the report 
of his seperation examination dated August 1965, are negative 
for complaints of, or treatment for, headaches.

His service administrative record reflects that he was 
stationed in Hawaii during 1964 and 1965.

VA outpatient treatment records dated June 2002 note that the 
veteran reported severe headaches with occasional passing 
out, which had occurred since service.

An October 2002 VA consultation report indicates that the 
veteran reported that his headaches started after service in 
1965.  He indicated that they initially occurred monthly, 
then weekly, and now 2-3 times a week.  He noted them to be 
right sided, throbbing in nature, and associated with a sick 
feeling or wooziness.  He reported no headaches prior to 
military service.  After examination, the examiner's 
impression was of a 62 year old with chronic headaches, 
migraine in nature, associated with lightheadedness and 
presyncopal attacks times one.  He reported headaches since 
the military, stable for the past 3-4 years.  His examination 
was noted to be normal.  The examiner indicated that was 
possible that the veteran's experiences in the military were 
the source of his headaches, as he reported not having them 
prior to service.  The examiner indicated that another likely 
cause of his headaches was alcohol consumption.

The veteran received a VA neurological examination in 
November 2002.  At that time, the veteran reported that he 
first started having headaches in the military in 1963.  He 
reported that his headaches were always on the right side of 
his head, and he had no history of head injury.  He reported 
the headaches were throbbing in nature and tense type 
headaches.  They had been increasing in frequency, but with 
no aura.  There was no nausea or vomiting, but he reported 
his whole body becomes queasy for a time.  He reported 
headaches occurring three to four times a week.  He reported 
no neck trouble and no family history of headaches.  He 
reported having a drink or over the counter medication would 
ease his headaches.  His 30 year occupational history of 
bookbinding was noted.

On examination, disks were flat.  Central nervous system 
nerves II-XII were intact, except he claimed a decreased 
pinprick on the left forehead and left mandible, but fine in 
between.  Motor was 5/5.  Sensory was intact to pin, 
position, and vibration.  Deep reflexes were 2+ and equal.  
Toes were downgoing.  Gait was normal.  He was noted to have 
hearing trouble, right worse than left.  

The veteran was diagnosed with a probable migraine, but it 
was noted there was some suggestion that the headaches might 
be cluster in nature.  An MRI and other blood work were 
scheduled to be done, as well as a heavy metal level because 
of his prior occupation of bookbinding.

A letter dated December 2002 from a friend of the veteran is 
of record.  It indicates that he had known the veteran for at 
least 25 years.  He noted that he personally witnessed the 
veteran grab his head and pass out in June 2002.  He reported 
that the veteran had told him he worked around volcanic ash 
and toxic chemicals in service.

The veteran has alleged that he believes his headaches may 
also be due to exposure to hazardous substances when he 
participated in Project Shipboard Hazard and Defense (SHAD).  
Project SHAD was part of a larger effort called Project 112 
which was a comprehensive program initiated in 1962 by the 
Department of Defense to protect and defend against potential 
chemical and biological warfare threats.  Project SHAD 
encompassed a series of tests by the Department of Defense to 
determine the vulnerability of U.S. warships to attack with 
chemical and biological warfare agents and the potential risk 
to American forces posed by those agents.  However, a 
thorough review of the veteran's records by the RO and the 
Department of Defense does not show that the veteran was a 
participant in any Project 112/SHAD tests.


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, although the veteran has alleged that his 
headaches are a result of his work with Project SHAD in 
service, as noted above, DOD records do not show that the 
veteran participated in Project SHAD.  

As for service connection on any other basis, the veteran 
maintains that he began to experience headaches in service. 
His statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

Furthermore the service medical records contain no complaints 
of headaches.  The first post service clinical evidence of 
headaches was in June 2002, more than 36 years following his 
release from active duty.  Additionally, there is no medical 
evidence of record which relates the current headaches to 
service or any incident therein.  

Therefore, with no evidence having been presented to indicate 
that the veteran was diagnosed with headaches until many 
years after service, and no medical evidence presented 
linking the veteran's current diagnosis of headaches to 
service, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
headaches.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for headaches is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


